Motion for a stay granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeals to be argued or submitted when reached; and on the further condition that appellants continue the bond heretofore posted and pay plaintiff the sum of $500 per month for the use and occupancy of the mortgaged premises, pending the hearing and determination of the appeal. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.